Citation Nr: 1604364	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  05-16 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for a stress fracture of the pelvis.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for poor vision.

6.  Entitlement to service connection for a headache disorder.

7.  Entitlement to service connection for a heart murmur.

8.  Entitlement to service connection for a stress fracture of the right foot.

9.  Entitlement to service connection for a right shoulder disability.

10.  Entitlement to an initial compensable evaluation for residuals of a seroma of the right thigh.

11.  Entitlement to an initial compensable evaluation for residuals of a right knee stress fracture, prior to March 14, 2012.

12.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a right knee stress fracture, since March 14, 2012.

13.  Entitlement to an initial compensable evaluation for residuals of a right tibia stress fracture.

14.  Entitlement to a nonservice-connected pension.

15.  Entitlement to a finding of total disability based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert M. Norris III, Attorney-At-Law


WITNESSES AT HEARING ON APPEAL

The Veteran and her Daughter


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran served on active duty with the United States Navy from May 1984 to April 1988, and with the United States Army from April 2003 to November 2003.  Additionally, records indicate that the Veteran, as a member of the Navy Reserve, served in some status from January 1990 to May 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.  The claims were previously before the Board in March 2011, when all were remanded to the Agency of Original Jurisdiction (AOJ) for further development.

The Veteran and her daughter testified at a February 2011 hearing held before a Veterans Law Judge (VLJ) in Washington, DC.  A transcript of the hearing is associated with the claims file.  In October 2015, the Veteran was notified that the VLJ who presided over the hearing was no longer employed by the Board; as the law requires the presiding VLJ to participate in the adjudication of the claims, the Veteran was offered another opportunity for a hearing.  38 U.S.C.A. § 7107; 38 C.F.R. § 20.707.  No response was received, and hence the Veteran is presumed to not desire a new hearing.

At the February 2011 hearing, the Veteran requested that one of the certified issues, service connection for a lack of motion of the right leg, be recharacterized as a claim of service connection for loss of use of the right leg.  However, during testimony, the Veteran stated that she was not in fact seeking service connection for a separate disability.  Transcript, p. 19.  She was instead arguing that her service connected disabilities of the right leg, to include a seroma and several stress fractures, resulted in a functional loss of use.  This allegation is considered in the assignment of the allegation, and is part of the current appeal.  See Akles v. Derwinski, 1 Vet. App 118 (1991).

Similarly, the issues of service connection for a gastrointestinal disorder and for an acquired psychiatric disorder have been recharacterized to better reflect the Veteran's allegations and the evidence of record.  Further, the Veteran is not competent to distinguish between diagnoses, and so a claim for one disorder is considered a claim for all diagnosed conditions of that system.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The issues now reflect the full expanse of the claims.

A claim of entitlement to TDIU was inferred based on the claims for increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran additionally filed a formal claim for TDIU in January 2012, by filing a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The issues of service connection for a gastrointestinal disorder, a headache disorder, a right shoulder disability, and evaluations of right knee and tibia disabilities, as well as entitlement to TDIU and nonservice-connected pension, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran sustained a stress fracture of the pelvis on active duty, which healed without residuals.

2.  There is no diagnosed right ear hearing loss for VA purposes.

3.  Currently diagnosed left ear hearing loss was not first manifested in service or to a compensable degree within the first post-service year, and is not otherwise shown to be related to military service.

4.  A systolic murmur was first manifested on active duty service.

5.  The Veteran sustained a stress fracture of the right foot on active duty, which healed without residuals.

6.  The in-service right thigh seroma is manifested by a slight depression of the thigh, without tenderness or instability of the skin, or functional impairment of the limb.


CONCLUSIONS OF LAW

1.  The criteria for service connection of a stress fracture of the pelvis are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection of bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385, 4.85 (2015).

3.  The criteria for service connection of a heart murmur are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for service connection of a stress fracture of the right foot are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  The criteria for an initial compensable evaluation for residuals of a right thigh seroma are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804, 7805 (2008); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7802, 7804, 7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

This appeal arises in part from the Veteran's disagreement with the initial evaluations following the grant of service connection for residuals of a seroma.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

With regard to the claims of service connection decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  February 2004, March 2004, and August 2011 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The August 2011 letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records, VA medical treatment records, VA Vocational Rehabilitation records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration (SSA) determination, and the records considered in that determination, were obtained in limited form; a 2008 response to an inquiry provided a general statement from SSA adjudicators.  More recent inquiries reveal that no additional records are available.  38 C.F.R. § 3.159(c)(2).  The Board notes that the Veteran had stated she would obtain SSA records herself after the most recent response was received from SSA, but she has made no submission of such.  Further, in light of the SSA response that the records cannot be produced, further efforts would be futile.  To the extent that Vocational Rehabilitation records were received after the most recent supplemental statement of the case issued, neither remand for another supplemental statement of the case nor solicitation of a waiver of AOJ review is required as the records are not pertinent with respect to the issues decided herein.

Multiple VA examinations have been afforded the Veteran; 2011 and 2015 examinations and opinions have addressed previously identified deficiencies in the clinical findings and rendered opinions.  The current record reflects sufficient findings, along with necessary opinions and supporting rationales, for adjudication purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

At the Veteran's February 2011 hearing, the VLJ conducting the hearing discussed the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  
Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss, as an organic disease of the nervous system, is listed; the presumptive period is one year following separation from service.

Finally, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

	Stress Fractures of the Pelvis and Right Foot

These claims are discussed together, as the analyses are the same.  

Service records show that during active duty, the Veteran was diagnosed with stress fractures of the right foot and pelvis.  Both healed.  

On recent examinations, the Veteran has complained of pain in her right lower extremity, which she relates in part to the foot and pelvis injuries.  However, x-rays showed no evidence of any current bone anomalies related to the prior fractures, and examiners stated that there was no functional impairment from the earlier stress fractures.  The injuries had resolved completely, with no residuals.  

Again, while the Veteran is competent to report pain, a symptom she can experience regardless of any specialized knowledge or training, clinicians have determined that she does not have a current disability that is related to the earlier stress fractures.  The Veteran as a lay person is not competent to diagnose a disability resulting from stress fractures.  The Board must therefore rely upon the medical evidence, and find that there is no current disability of the right foot or the pelvis which may be service connected.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

	Hearing Loss

The Veteran alleges that she has "severe" hearing loss as a result of noise exposure in the Army during her second period of active duty service.  Her service records indicate that she was in fact "routinely exposed to noise" in the performance of her duties, and so an in-service injury is established.

For VA purposes, a hearing loss disability exists when puretone thresholds at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of those are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  A VA test in March 2004 showed:


HERTZ
CNC

500
1000
2000
3000
4000

RIGHT
20
15
30
25
25
96
LEFT
35
30
40
40
40
92

No right ear disability is shown; in the left ear, a disability is established.  Testing was again conducted in August 2011, at a VA examination.  However, the examiner stated that due to inconsistent responses, the testing was not valid for rating purposes.  No determination as to the presence of a hearing loss disability in either ear could be made.

The Board must therefore conclude, resolving all reasonable doubt in the Veteran's favor, that there is no current disability of the right ear, but a current disability of the left ear.  On that basis alone, service connection for a right ear hearing loss must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

However, even if a disability were considered to be present in both ears, the preponderance of the evidence is against the claim, as no nexus can be established on a direct or on a presumptive basis.  

With regard to the presumption, for a nexus to be presumed, the hearing loss disability must be manifested to a compensable degree within the first year following service.  38 C.F.R. § 3.307(a)(3).  The levels of hearing shown within a year of the November 2003 separation, at the March 2004 examination, do not warrant a compensable rating.  Assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second, with 11 auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85. 

The right ear is considered to be hearing Level I because the lack of disability means it cannot be service-connected.  38 C.F.R. § 4.85(f).  The left ear also meets the criteria for Level I hearing, with speech discrimination of 92 percent and average puretone threshold average of 38.  38 C.F.R. § 4.85(h), Table VI.  These hearing levels result in a noncompensable rating under Table VII.  The presumption may not be applied.  38 C.F.R. § 3.307(a)(3).

Moreover, the sole competent and credible nexus opinion, from the August 2011 examiner, is negative.  The examiner accepted the corroborated reports of noise exposure in service, and noted the lay reports of severe loss since service in 2003.  However, she also noted that the in-service testing during both periods of active duty, including at separation in November 2003, was within normal hearing ranges.  Further, there was no significant change in hearing acuity across that testing.  She therefore concluded that even if the rejected testing did show a current hearing loss disability, such was not related to service.  Hearing was normal at separation.

The Board finds that the examiner's opinion is entitled to probative weight as the examiner conducted an audiological evaluation and provided a rationale for the opinion.  While the Veteran was exposed to noise in service, such did not result in any hearing loss disability.  Hearing remained normal in service, with no significant shift in acuity.  The rationale offered by the VA examiner is valid on its face and uncontradicted by any competent evidence; hearing loss in the left ear was not incurred during active service.

	Heart Murmurs

Service connection for a diagnosed systolic heart murmur was denied because the March 2004 VA examiner found the diagnosed condition to be benign.  However, such a description addresses the severity or presence of a functional impact, and not the presence of a disability.  As the nexus question here is not dependent upon application of a presumption which considers severity, whether the murmur  is benign or malignant is not relevant.

What is relevant is that several times during her second period of active duty, the Veteran was seen for chest pain and cardiovascular complaints.  She reports that it was during work-ups for such that she was diagnosed with a heart murmur.  A September 2003 service treatment record includes a diagnosis of new systolic ejection murmur.  

The March 2004 VA examiner accepted this diagnosis, and indicated that such was still present.  There is no evidence that the murmur was present prior to service, and even if it was, it was not noted on any examination for entry into service.  In light of the in-service treatment in 2003, it would be impossible to find that a murmur was not clearly and unmistakably aggravated.  The Veteran must be presumed sound.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).

Therefore, a currently diagnosed, if asymptomatic, systolic heart murmur was first manifested on active duty, and service connection is warranted.

Evaluation

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Veteran's right thigh seroma residuals are rated as a skin condition, specifically a scar.  The Board finds this to be appropriate; a seroma is not a listed condition under the schedule, and when an unlisted condition is encountered, it is rated by analogy to a condition based on functions affected, anatomical location, and symptomatology.  38 C.F.R. § 4.20.  The current manifestations are described by the Veteran and care providers as a small depressed area on the thigh, with some loss of underlying tissue, but no impairment of function of the leg.  

The rating schedule for scars was amended during the pendency of the appeal.  As the Veteran's claim was filed before October 23, 2008, the version extant at the time of her filing is applicable.  38 C.F.R. § 4.118.  The criteria that became effective in October 2008 will also be considered as the May 2015 supplemental statement of the case considered that criteria.

Under either criteria, the seroma is best rated under Code 7804, for superficial scars which are painful on examination.  This best captures the Veteran's primary complaint of a depressed area of the thigh.  A 10 percent rating is assigned for each painful scar; no higher evaluation is available under the prior Code, but a 0 percent evaluation is possible if the criteria for a compensable rating are not met.  38 C.F.R. §§ 4.31, 4.118. Code 7804 (2008).  No other Code is as or more appropriate.  Under the old criteria, the area is stable (Code 7803).  Under either criteria, the scar is small (15 cm2) in area (Code 7802).  While some loss of tissue is described, it was soft tissue, and not muscle, as per the recent VA examination; the Board finds that it is better described as superficial instead of deep (Code 7801).  Finally, no functional impairment of the hip or thigh under either criteria is related to the seroma (Code 7805).

The Veteran has specifically denied tenderness or pain of the area of the seroma; she only describes a depressed area of the skin due to loss of some underlying tissue.  In the absence of pain or tenderness, the criteria for a compensable evaluation pursuant to Code 7804 under either set of criteria are not met.  

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  

The applied Code considers the Veteran's complaint of pain, and in determining the area to represent a superficial condition, the Board has considered complaints of disfigurement as well.  There is no sign, symptom, or manifestation unaccounted for by the rating criteria, and hence no need for further discussion of extraschedular entitlement.


ORDER

Service connection for a stress fracture of the pelvis is denied.

Service connection for bilateral hearing loss is denied.

Service connection for a heart murmur is granted.

Service connection for a stress fracture of the right foot is denied.

An initial compensable evaluation for residuals of a seroma of the right thigh is denied.


REMAND

With regard to the remaining issues, remand is required to secure compliance with VA's duty to assist the Veteran in substantiating her claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Acquired Psychiatric Disorder

At a March 2004 VA examination, although the examiner indicated that no psychiatric disorder was diagnosed, he did indicate that the Veteran reported depressive symptoms related to her appearance from service-connected conditions, particularly her leg.  Additionally, VA treatment records from 2004 and 2011 include diagnoses of a depressive disorder.

The VA examinations of record have not adequately addressed this possibility of secondary service connection for a depressive disorder; on remand, an opinion regarding such is required.



Poor Vision

The VA examiner in March 2004 noted a psychiatric component of the Veteran's vision complaints, citing "hysterical" loss of vision due to the Veteran's jumpiness and stress reactions.  In other words, the Veteran could physically see, but mentally would not.  As the vision complaints are potentially part and parcel of the acquired psychiatric disorder, the claims are intertwined, and adjudication of the vision claim would be premature at this time.

Gastrointestinal Disorder

In March 2011, this issue was remanded for provision of an adequate examination; the examiner had failed to note incidents of treatment of gastrointestinal complaints in service in rendering a nexus opinion.  Unfortunately, when the examiner reviewed the record and rendered a new opinion in April 2015, he again failed to consider all in-service episodes; he in fact cited a 2002 episode which was outside of active duty.  In doing so, he relied on the absence of treatment as an indication of the lack of continuity.  Records actually show treatment for gastrointestinal complaints in 2003, and certainly at the time of separation in November 2003, when gastritis was diagnosed.  On remand, a new examination should be provided, and a fresh opinion rendered in conjunction with a complete review of the claims file.

Headaches

The Veteran has most recently been diagnosed with chronic tension headaches.  While a VA examiner opined in March 2004 that these were related to anxiety, he failed to discuss whether these headaches were the same as those reported by the Veteran as occurring in service when she was yelled at.  This is not an inquiry as to whether headaches are a symptom of an anxiety disorder; it is a question of whether a free-standing tension headache condition arose in service and continued thereafter.  On remand, a new examination and medical opinion are required.



Right Shoulder

The recent VA examiner found that references in service treatment records to shoulder problems were actually about the left shoulder, and not the right, as they occurred in the context of evaluation of cardiac complaints, and left arm pain is more closely associated with such.  He even referred to a superimposition of an L over an R in the records.

However, while this analysis may be correct with regard to some instances of shoulder complaints, in other areas of service records right shoulder problems are referred to without reference to the heart or cardiac complaints.  These instances must be assessed and factored into the rendered opinion.

Right Knee and Tibia

Stress fractures of both the right knee and the right tibia are diagnosed and service-connected.  The rating schedule includes a potential overlap between these conditions, as tibial impairment may be rated based on knee disability.  The current findings are unclear as to what manifestations are attributable to each, particularly in light of a diagnosis of recurrent shin splints, which are not clearly attributed to either injury.  A new examination is needed to clearly define and describe all functional impairments related to the respective stress fractures.

Nonservice-Connected Pension

Beginning in July 2004, the AOJ has denied entitlement to pension benefits on the basis that the Veteran was not shown to be permanently and totally disabled.  Since that time, as the Board noted in the March 2011 remand, SSA has determined that the Veteran is disabled, and VA accepts this determination as binding.  The AOJ had noted this in several deferred rating decisions, but had not taken formal action.  The Board therefore directed a formal adjudication.

Such was accomplished in July 2012, when the Pension Management Center (PMC) again denied entitlement to pension benefits.  The PMC, however, cited a new basis for the denial, finding that the Veteran had not met the minimum active duty requirement for eligibility under 38 C.F.R. §§ 3.3 and 3.12a.  The Veteran did not respond to this determination.

When the most recent supplemental statement of the case (SSOC) was issued in May 2015, the listed reasoning reverted to discussion of the Veteran's permanent and total disability.  This erroneous discussion deprived the Veteran of a full and fair opportunity to prosecute her claim, by failing to address the other basis of denial.

Therefore, remand is required for issuance of a new SSOC that properly informs the Veteran of the provisions of 38 C.F.R. §§ 3.3 and 3.12a, and how they have been applied to her claim.

TDIU

Adjudication of TDIU is dependent on consideration of the impact of all service-connected disabilities on a Veteran's ability to secure and follow substantially gainful employment.  38 C.F.R. § 4.16.  The current appeal is therefore inextricably intertwined with the still-open appeals for service connection and evaluation remanded above.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  A decision on TDIU would be premature and potentially prejudicial to the Veteran at this time.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran as to how she can substantiate her claim for service connection for an acquired psychiatric disorder as secondary to service-connected disability.

2.  Schedule the Veteran for a VA mental disorders examination.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic file, relevant documents must be printed and provided for review.

The examiner must identify any currently diagnosed acquired psychiatric disorder.  Please state whether it is clear and unmistakable (obvious, manifest, and undebatable) that any acquired psychiatric disorder pre-existed the period of active service from April 2003 to November 2003.  

If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that any pre-existing disorder WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress. 

For each diagnosed condition which did not pre-exist the period of service from April 2003 to November 2003, the examiner must opine as to whether such is at least as likely as not (50 percent or higher probability) related to service.  

Also, is any acquired psychiatric disorder, including depressive disorder, caused or aggravated (i.e., worsened) beyond the natural progress by any service-connected disability (tinnitus; residuals, stress fracture of the right knee with degenerative changes; residuals stress fracture of the right tibia; residuals seroma of the right thigh, status post injury (claimed as disfigurement from injury, upper leg and thigh).  See VA treatment records dated in September 2004 and February 2011 diagnosing depressive disorder and the VA examination report of March 2004 which indicates the Veteran was concerned about her leg being disfigured and unattractive, which made her feel depressed.  The examiner also noted her report that she had been depressed since the accident.  

3.  Schedule the Veteran for a VA gastrointestinal examination.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic file, relevant documents must be printed and provided for review.

The examiner must identify all current gastrointestinal conditions; GERD and gastritis must be specifically discussed.  With regard to each identified condition, the examiner must opine as to whether it is at least as likely as not (probability of 50 percent or greater) that such began in or is related to military service.  The examiner's attention is directed to a diagnosis of gastritis during service in August 1987.

Regarding gastritis, which was diagnosed in November 2003, if such is not found to be related to the first period of active service from May 1984 to April 1988, the examiner should opine as follows:

(a)  State whether it is clear and unmistakable (obvious, manifest, and undebatable) that gastritis pre-existed the period of active service from April 2003 to November 2003.  In this regard, the examiner's attention is directed to a diagnosis of gastritis in August 1987.

(b) If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that pre-existing gastritis WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress. 

(c) Regarding GERD, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that GERD pre-existed the period of active service from April 2003 to November 2003.  The examiner's attention is directed to the GERD diagnosis of December 2002.  

(d) If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that pre-existing GERD WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress. 

4.  Schedule the Veteran for a VA neurological examination.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic file, relevant documents must be printed and provided for review.

The examiner must identify all chronic headache conditions, and for each must opine as to whether it is at least as likely as not (probability of 50 percent or greater) that such is caused by military service, to include consideration of reports of headaches in service when being yelled at. The examiner's attention is directed to a diagnosis of tension headache in June 1986, which was during the first period of active service.  

If a current headache disorder is not found to be related to the first period of active service, please state whether it is clear and unmistakable (obvious, manifest, and undebatable) that a headache disorder pre-existed the period of active service from April 2003 to November 2003.  The examiner's attention is directed to the diagnosis of cephalgia in August 2000.  

If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing headache disorder WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress. 

5.  Schedule the Veteran for a VA joints examination.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic file, relevant documents must be printed and provided for review.

a)  The examiner must identify all current disabilities of the right shoulder, and for each must opine as to whether it is at least as likely as not (probability of 50 percent or greater) that such is caused by military service, to include consideration of whether in-service complaints reflect the onset of a chronic condition.

b) The examiner must describe in full the signs, symptoms, and functional impairments associated with the service-connected stress fracture residuals of the right knee.  

The examiner must also clearly identify all signs, symptoms, and functional impairments associated with a right tibia stress fracture, and must to the extent possible distinguish such from those of the right knee.  The examiner must clearly state whether shin splints are associated with the stress fracture.

The examiner must also comment on the impact of each of these disabilities on the Veteran's ability to function in work-related tasks.  

6.  A full and complete rationale for any opinion expressed is required.

7.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


